BLUE, Acting Chief Judge.
Ralph Herrmann appeals the final judgment entered in favor of R. Max Green-walt in a case involving Herrmann’s request for repayment of a $50,000 loan. Mr. Greenwalt never denied the debt and relied on two paragraphs of the written agreement between the parties to excuse repayment. Neither paragraph constitutes a condition of repayment, nor do they absolve or excuse the debt. Accordingly, we reverse the final judgment with directions to the court to enter judgment in favor of Mr. Herrmann. Statutory interest shall run from the date of the written demand for payment, November 12, 1998.
Reversed and remanded with directions.
FULMER and GREEN, JJ., concur.